       Case 2:20-cv-00918-BNW Document 32 Filed 07/20/21 Page 1 of 2




 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    Kassity Amber Higgins,                                Case No. 2:20-cv-00918-BNW
 8                           Plaintiff,
                                                            ORDER
 9          v.
10    Andrew Saul,
11                           Defendant.
12

13          Plaintiff, Kassity Amber Higgins, is pro se. In this case, she challenges the Social Security

14   Commission’s decision denying her benefits. Before the Court is her motion to remand. ECF No.

15   31. This motion is two pages and does not cite any legal authority or the administrative record. Id.

16   Defendant did not respond to this motion.

17          Under Local Rule 7-2(d),

18          [t]he failure of a moving party to file points and authorities in support of the motion
            constitutes a consent to the denial of the motion. The failure of an opposing party
19
            to file points and authorities in response to any motion, except a motion under Fed.
20          R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the granting
            of the motion.
21

22   Here, the Court could deny Plaintiff’s motion based on Plaintiff’s failure to cite any legal

23   authority or grant Plaintiff’s motion based on Defendant’s failure to respond. However, the Court

24   does not believe that either of these options is ideal, given the strong preference in favor of

25   deciding cases on the merits (when possible) and the fact that Plaintiff is pro se.

26          Accordingly, in the Court’s broad discretion to control its docket, the Court will deny

27   Plaintiff’s motion without prejudice and with leave to refile by August 10, 2021. If Plaintiff does

28   not refile a motion to remand, the Court will close this case. If Plaintiff does refile her motion, she
       Case 2:20-cv-00918-BNW Document 32 Filed 07/20/21 Page 2 of 2




 1   must cite to specific pages of the administrative record and explain how the Social Security

 2   Commission erred. Plaintiff must support her explanations and arguments with citation to legal

 3   authority. If Plaintiff does not cite the administrative record and legal authority, the Court will

 4   deny her motion under Local Rule 7-2(d).

 5          If Plaintiff refiles a motion to remand, Defendant’s response is due August 24, 2021. No

 6   reply will be allowed.

 7          IT IS THEREFORE ORDERED that Plaintiff’s motion to remand (ECF No. 31) is
 8   DENIED without prejudice and with leave to refile.
 9          IT IS FURTHER ORDERED that if Plaintiff chooses to file a new motion to remand,
10   she must do so by August 10, 2021.
11          IT IS FURTHER ORDERED that if Plaintiff files a new motion to remand, Defendant’s
12   response is due by August 24, 2021. No reply will be allowed.
13

14          DATED: July 20, 2021

15

16
                                                            BRENDA WEKSLER
17                                                          UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28


                                                  Page 2 of 2
